DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 are rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “is of the value with low reliability”. The language as stated does not distinctly define what is meant by “is of the value with low reliability” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “is of the value with low reliability” will be interpreted as “normally received (safe and rational)”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1- 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wajima (JP 2003040110 A) in view of Kawasaki (JP H06321099 A) and Nomura (JP 2015136208 A).

REGARDING CLAIM 1, as best understood, Wajima teaches, a storage section that stores a position of each of ground positions detectable by the onboard system when a train passes therethrough (Wajima: ¶[0021] The ATC control unit 4 is stored in the point information input from the transponder receiver 2, the information from the ground device input from the ATC receiver 3, the speed pulse input from the speed generator 10, and the memory 45. Based on the information provided, it is determined whether the speed of the own train exceeds the permissible speed, and a brake signal is output if necessary. The brake device 5 operates the brake in response to a brake signal input from the ATC control unit 4. ¶[0022] The transponder ground elements 7 are arranged at intervals along the rail, and the block number of the place where the transponder ground element 7 is arranged and the block there from the position where the transponder ground element 7 is arranged. The distance to the end of the rail section (remaining distance in the block) that constitutes the above is stored as data. This data is transmitted to the transponder on-board element 8 passing near the transponder ground element 7 as the train progresses.), a measurement section that measures a measured traveling speed and a measured traveling position and corrects the measured traveling position when each of the ground positions is detected (Wajima: ¶[0014] In the first means, the position information stored in the transponder ground element includes a number indicating a block in which the transponder ground element is arranged and a number from the position of the transponder ground element to the end of the block. In addition to including the distance, information indicating the arrangement order of blocks and the length of each block is stored in the memory, and the ATC control unit determines the position of its own train as the block number and the distance from the end of this block. Recognized as a combination, when the distance from the end of the block becomes 0 while updating its own position, the block number adjacent to the train traveling direction is searched from the block arrangement order data stored in the memory. At the same time, the position of the own train may be updated by using the length of the block corresponding to the obtained block number; ¶[0030] In this way, the position register 41 is constantly calculated and updated in accordance with the progress of the train. If the transponder ground element 7 is newly passed during traveling in this state, the position register 41 is rewritten with the information obtained from the transponder ground element. Since the remaining distance in the block of the position register 41 is updated by the speed pulse, the speed pulse may cause an error due to slipping or sliding of the wheel of the axle to which the speed generator is connected. In this case, the correction is made by receiving the information of the next transponder ground element 7.); a checked speed setting section that sets a checked speed corresponding to the measured traveling position (Wajima: ¶[0005] Since the conventional control method is a control in which the permissible speed changes in a stepwise manner, when the train enters a block having a lower permissible speed than before, the train enters the block at the beginning of the rail section constituting the block. , Receives a lower permissible speed than before and the brakes are activated immediately. Therefore, the train speed drops below the permissible speed before the train reaches the end of the rail section constituting the block, and the activated brake is temporarily released.).
Wajima does not explicitly disclose, a minimum required time period setting section that sets a minimum required time period for traveling from a current ground position as a last detected ground position to a next ground position as a ground position subsequent to the 
However, in the same field of endeavor, Kawasaki teaches, “At least one set is provided, and on the car, the signals from the ground elements installed at the above-mentioned predetermined intervals are respectively received, and the reception interval time for measuring the reception interval time corresponding to the traveling time between both ground elements by the train is received. By means of a measuring means, a checking time storage means for storing beforehand a checking time corresponding to a checking speed that can be stopped up to the dead end line end portion at the point where the above ground element is provided, and the reception interval time measuring means. The measured reception interval time is compared with the corresponding verification time stored in the verification time storage means, and if the reception interval time is less than the verification time, a brake command output that outputs a brake command to the brake mechanism. According to the dead end line overrun prevention device of the present invention having the above configuration, the ground elements installed at predetermined intervals in the train traveling direction send signals of a predetermined frequency to the track portion of the dead end line, The reception interval time measuring means respectively receives signals from the ground elements and measures the reception interval time corresponding to the running time between the ground elements by the train. On the other hand, the checking time storage means stores in advance the checking time corresponding to the checking speed that can be stopped up to the end of the deadline at the point where the ground element is provided, and (KAWASAKI: ¶‘s[0004-0007]), for the benefit of preventing collision, derailment, or overrun.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system disclosed by Wajima to include interval verification times taught by Kawasaki. One of ordinary skill in the art would have been motivated to make this modification in order to prevent collision, derailment, or overrun.
Wajima in view of Kawasaki do not explicitly disclose, and an emergency brake control section that determines that the measured traveling speed is of a value with low reliability when the next ground position is detected with the elapsed time period being shorter than the minimum required time period and activates an emergency brake when the measured traveling speed is of the value with low reliability.
However, in the same field of endeavor, Nomura teaches, (see at least Nomura [0077-0079]) Further, the section ID of the traveling control information 40 determined that the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system disclosed by Wajima in view of Kawasaki to include determining normal reception (i.e., safe and rational) taught by Kawasaki. One of ordinary skill in the art would have been motivated to make this modification in order to prevent collision, derailment, or overrun.

REGARDING CLAIM 2, Wajima in view of Kawasaki and Nomura remain as applied above to claim 1, and further, Kawasaki also teaches, the minimum required time period setting section calculates a speed curve from the current ground position to the next ground position based on the measured traveling speed at the timing of detecting the current ground position, in a case where the train is accelerated at predetermined maximum acceleration, and sets the minimum required time period based on the speed curve (KAWASAKI: ¶[0004] At least one set is provided, and on the car, the signals from the ground elements installed at the above-mentioned predetermined intervals are respectively received, and the reception interval time for measuring the reception interval time corresponding to the traveling time between both ground elements by the train is received. By means of a measuring means, a checking time storage means for storing beforehand a checking time corresponding to a checking speed that can be stopped up to the dead end line end portion at the point where the above ground element is provided, and the reception interval time measuring means. The measured reception interval time is compared with the corresponding verification time stored in the verification time storage means, and if the reception interval time is less than the verification time, a brake command output that outputs a brake command to the brake mechanism. And means. ¶[0005] According to the dead end line overrun prevention device of the present invention having the above configuration, the ground elements installed at predetermined intervals in the train traveling direction send signals of a predetermined frequency to the track portion of the dead end line, The reception interval time measuring means respectively receives signals from the ground elements and measures the reception interval time corresponding to the running time between the ground elements by the train. ¶[0006] On the other hand, the checking time storage means stores in advance the checking time corresponding to the checking speed that can be stopped up to the end of the deadline at the point where the ground element is provided, and the brake command output means stores the receiving interval. The reception interval time measured by the time measuring means is compared with the corresponding verification time stored in the verification time storage means, and if the reception interval time is less than the verification time, a brake command is output to the brake mechanism. ¶[0007] Therefore, when the reception interval time is less than the check time, that is, when the train continues to run at the current train speed, the brake command is output only in a state that leads to an accident such as a collision or derailment at the end of the dead end line, forcibly. Accidents are prevented in advance by stopping the train. On the other hand, if the reception interval time is longer than the check time, that is, if the train speed is a speed that can be stopped sufficiently to the end of the deadline, the brake command is not output and unnecessary; [FIG. 1] a calculated speed curve can be observed.).

REGARDING CLAIM 3, Wajima in view of Kawasaki and Nomura remain as applied above to claim 1, and further, Kawasaki also teaches, the checked speed setting section sets a speed check pattern defining checked speed for each traveling position; and the minimum required time period setting section calculates the speed curve by referring to the speed check pattern (KAWASAKI: ¶[0004] At least one set is provided, and on the car, the signals from the ground elements installed at the above-mentioned predetermined intervals are respectively received, and the reception interval time for measuring the reception interval time corresponding to the traveling time between both ground elements by the train is received. By means of a measuring means, a checking time storage means for storing beforehand a checking time corresponding to a checking speed that can be stopped up to the dead end line end portion at the point where the above ground element is provided, and the reception interval time measuring means. The measured reception interval time is compared with the corresponding verification time stored in the verification time storage means, and if the reception interval time is less than the verification time, a brake command output that outputs a brake command to the brake mechanism. And means. ¶[0005] According to the dead end line overrun prevention device of the present invention having the above configuration, the ground elements installed at predetermined intervals in the train traveling direction send signals of a predetermined frequency to the track portion of the dead end line, The reception interval time measuring means respectively receives signals from the ground elements and measures the reception interval time corresponding to the running time between the ground elements by the train. ¶[0006] On the other hand, the checking time storage means stores in advance the checking time corresponding to the checking speed that can be stopped up to the end of the deadline at the point where the ground element is provided, and the brake command output means stores the receiving interval. The reception interval time measured by the time measuring means is compared with the corresponding verification time stored in the verification time storage means, and if the reception interval time is less than the verification time, a brake command is output to the brake mechanism. ¶[0007] Therefore, when the reception interval time is less than the check time, that is, when the train continues to run at the current train speed, the brake command is output only in a state that leads to an accident such as a collision or derailment at the end of the dead end line, forcibly. Accidents are prevented in advance by stopping the train. On the other hand, if the reception interval time is longer than the check time, that is, if the train speed is a speed that can be stopped sufficiently to the end of the deadline, the brake command is not output and unnecessary; [FIG. 1] speed curve and speed check pattern can be observed).

REGARDING CLAIM 4, Wajima in view of Kawasaki and Nomura remain as applied above to claim 1, and further, Kawasaki also teaches, the minimum required time period setting (KAWASAKI: ¶[0004] At least one set is provided, and on the car, the signals from the ground elements installed at the above-mentioned predetermined intervals are respectively received, and the reception interval time for measuring the reception interval time corresponding to the traveling time between both ground elements by the train is received. By means of a measuring means, a checking time storage means for storing beforehand a checking time corresponding to a checking speed that can be stopped up to the dead end line end portion at the point where the above ground element is provided, and the reception interval time measuring means. The measured reception interval time is compared with the corresponding verification time stored in the verification time storage means, and if the reception interval time is less than the verification time, a brake command output that outputs a brake command to the brake mechanism. And means. ¶[0005] According to the dead end line overrun prevention device of the present invention having the above configuration, the ground elements installed at predetermined intervals in the train traveling direction send signals of a predetermined frequency to the track portion of the dead end line, The reception interval time measuring means respectively receives signals from the ground elements and measures the reception interval time corresponding to the running time between the ground elements by the train. ¶[0006] On the other hand, the checking time storage means stores in advance the checking time corresponding to the checking speed that can be stopped up to the end of the deadline at the point where the ground element is provided, and the brake command output means stores the receiving interval. The reception interval time measured by the time measuring means is compared with the corresponding verification time stored in the verification time storage means, and if the reception interval time is less than the verification time, a brake command is output to the brake mechanism. ¶[0007] Therefore, when the reception interval time is less than the check time, that is, when the train continues to run at the current train speed, the brake command is output only in a state that leads to an accident such as a collision or derailment at the end of the dead end line, forcibly. Accidents are prevented in advance by stopping the train. On the other hand, if the reception interval time is longer than the check time, that is, if the train speed is a speed that can be stopped sufficiently to the end of the deadline, the brake command is not output and unnecessary.).

REGARDING CLAIM 5, Wajima in view of Kawasaki and Nomura remain as applied above to claim 1, and further, Wajima teaches, the emergency brake control section activates the emergency brake when the ground position subsequent to the next ground position is detected without the next ground position detected (WAJIMA: ¶[0015] Further, in the above means, the ground device is configured to include information representing the own block including the rail in the signal transmitted to the rail, and the ATC control unit is used as the position of the own train. It is configured to determine whether the recognized block number and the information representing the own block received by the ATC receiving means match, and if they do not match, output a brake command to command an emergency brake. You may.).
WAJIMA does not explicitly disclose, the minimum required time period setting section sets a second minimum required time period for traveling from the current ground position to a 
However, in the same field of endeavor, KAWASAKI teaches, “At least one set is provided, and on the car, the signals from the ground elements installed at the above-mentioned predetermined intervals are respectively received, and the reception interval time for measuring the reception interval time corresponding to the traveling time between both ground elements by the train is received. By means of a measuring means, a checking time storage means for storing beforehand a checking time corresponding to a checking speed that can be stopped up to the dead end line end portion at the point where the above ground element is provided, and the reception interval time measuring means. The measured reception interval time is compared with the corresponding verification time stored in the verification time storage means, and if the reception interval time is less than the verification time, a brake command output that outputs a brake command to the brake mechanism. According to the dead end line overrun prevention device of the present invention having the above configuration, the ground elements installed at predetermined intervals in the train traveling direction send signals of a predetermined frequency to the track portion of the dead end line, The reception interval time measuring means respectively receives signals from the ground elements and measures the reception interval time corresponding to the running time between the ground elements by the train. On the other hand, the checking time storage means stores in advance the checking time corresponding to the checking speed that can be stopped up to the end of the deadline at the point where the ground element is provided, and the brake command output means stores the receiving interval. The reception interval time (KAWASAKI: ‘s[0004-0007]), for the benefit of preventing collision, derailment, or overrun.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system disclosed by a modified WAJIMA to interval verification times taught by KAWASAKI. One of ordinary skill in the art would have been motivated to make this modification in order to prevent collision, derailment, or overrun.

REGARDING CLAIM 6, Wajima in view of Kawasaki and Nomura remain as applied above to claim 1, and further, Wajima teaches, the emergency brake control section activates the emergency brake when the ground position subsequent to the next ground position is detected without the next ground position detected (WAJIMA: ¶[0015] Further, in the above means, the ground device is configured to include information representing the own block including the rail in the signal transmitted to the rail, and the ATC control unit is used as the position of the own train. It is configured to determine whether the recognized block number and the information representing the own block received by the ATC receiving means match, and if they do not match, output a brake command to command an emergency brake. You may.).
WAJIMA does not explicitly disclose, the minimum required time period setting section sets a second minimum required time period for traveling from the current ground position to a ground position subsequent to the next ground position, and with the elapsed time period being shorter than the second minimum required time period.
However, in the same field of endeavor, KAWASAKI teaches, “At least one set is provided, and on the car, the signals from the ground elements installed at the above-mentioned predetermined intervals are respectively received, and the reception interval time for measuring the reception interval time corresponding to the traveling time between both ground elements by the train is received. By means of a measuring means, a checking time storage means for storing beforehand a checking time corresponding to a checking speed that can be stopped up to the dead end line end portion at the point where the above ground element is provided, and the reception interval time measuring means. The measured reception interval time is compared with the corresponding verification time stored in the verification time storage means, and if the reception interval time is less than the verification time, a brake command output that outputs a brake command to the brake mechanism. And means. According to the dead end line overrun prevention device of the present invention having the above configuration, the ground elements installed at predetermined intervals in the train traveling direction send signals of a predetermined frequency to the track portion of the dead end line, The reception interval time measuring means respectively receives signals from the ground elements and measures the reception interval time corresponding to the running (KAWASAKI: ‘s[0004-0007]), for the benefit of preventing collision, derailment, or overrun.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system disclosed by a modified WAJIMA to interval verification times taught by KAWASAKI. One of ordinary skill in the art would have been motivated to make this modification in order to prevent collision, derailment, or overrun.

REGARDING CLAIM 7, Wajima in view of Kawasaki and Nomura remain as applied above to claim 1, and further, WAJIMA teaches, the emergency brake control section activates the emergency brake when the ground position subsequent to the next ground position is detected (WAJIMA: ¶[0015] Further, in the above means, the ground device is configured to include information representing the own block including the rail in the signal transmitted to the rail, and the ATC control unit is used as the position of the own train. It is configured to determine whether the recognized block number and the information representing the own block received by the ATC receiving means match, and if they do not match, output a brake command to command an emergency brake. You may.).
WAJIMA does not explicitly disclose, the minimum required time period setting section sets a second minimum required time period for traveling from the current ground position to a ground position subsequent to the next ground position, and with the elapsed time period being shorter than the second minimum required time period.
However, in the same field of endeavor, KAWASAKI teaches, “At least one set is provided, and on the car, the signals from the ground elements installed at the above-mentioned predetermined intervals are respectively received, and the reception interval time for measuring the reception interval time corresponding to the traveling time between both ground elements by the train is received. By means of a measuring means, a checking time storage means for storing beforehand a checking time corresponding to a checking speed that can be stopped up to the dead end line end portion at the point where the above ground element is provided, and the reception interval time measuring means. The measured reception interval time is compared with the corresponding verification time stored in the verification time storage means, and if the reception interval time is less than the verification time, a brake command output that outputs a brake command to the brake mechanism. And means. According to the dead end line overrun prevention device of the present invention (KAWASAKI: ‘s[0004-0007]), for the benefit of preventing collision, derailment, or overrun.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system disclosed by a modified WAJIMA to interval verification times taught by KAWASAKI. One of ordinary skill in the art would have been motivated to make this modification in order to prevent collision, derailment, or overrun.

REGARDING CLAIM 8, Wajima in view of Kawasaki and Nomura remain as applied above to claim 1, and further, WAJIMA teaches, the emergency brake control section activates the emergency brake when the ground position subsequent to the next ground position is detected without the next ground position detected (WAJIMA: ¶[0015] Further, in the above means, the ground device is configured to include information representing the own block including the rail in the signal transmitted to the rail, and the ATC control unit is used as the position of the own train. It is configured to determine whether the recognized block number and the information representing the own block received by the ATC receiving means match, and if they do not match, output a brake command to command an emergency brake. You may.).
WAJIMA does not explicitly disclose, the minimum required time period setting section sets a second minimum required time period for traveling from the current ground position to a ground position subsequent to the next ground position, and with the elapsed time period being shorter than the second minimum required time period.
However, in the same field of endeavor, KAWASAKI teaches, “At least one set is provided, and on the car, the signals from the ground elements installed at the above-mentioned predetermined intervals are respectively received, and the reception interval time for measuring the reception interval time corresponding to the traveling time between both ground elements by the train is received. By means of a measuring means, a checking time storage means for storing beforehand a checking time corresponding to a checking speed that can be stopped up to the dead end line end portion at the point where the above ground element is provided, and the reception interval time measuring means. The measured (KAWASAKI: ‘s[0004-0007]), for the benefit of preventing collision, derailment, or overrun.


REGARDING CLAIM 9, as best understood, Wajima teaches, a storage section that stores a position of each of ground positions detectable by the onboard system when a train passes therethrough (Wajima: ¶[0021] The ATC control unit 4 is stored in the point information input from the transponder receiver 2, the information from the ground device input from the ATC receiver 3, the speed pulse input from the speed generator 10, and the memory 45. Based on the information provided, it is determined whether the speed of the own train exceeds the permissible speed, and a brake signal is output if necessary. The brake device 5 operates the brake in response to a brake signal input from the ATC control unit 4. ¶[0022] The transponder ground elements 7 are arranged at intervals along the rail, and the block number of the place where the transponder ground element 7 is arranged and the block there from the position where the transponder ground element 7 is arranged. The distance to the end of the rail section (remaining distance in the block) that constitutes the above is stored as data. This data is transmitted to the transponder on-board element 8 passing near the transponder ground element 7 as the train progresses.), a measurement section that measures a measured traveling speed and a measured traveling position and corrects the measured traveling position when each of the ground positions is detected (Wajima: ¶[0014] In the first means, the position information stored in the transponder ground element includes a number indicating a block in which the transponder ground element is arranged and a number from the position of the transponder ground element to the end of the block. In addition to including the distance, information indicating the arrangement order of blocks and the length of each block is stored in the memory, and the ATC control unit determines the position of its own train as the block number and the distance from the end of this block. Recognized as a combination, when the distance from the end of the block becomes 0 while updating its own position, the block number adjacent to the train traveling direction is searched from the block arrangement order data stored in the memory. At the same time, the position of the own train may be updated by using the length of the block corresponding to the obtained block number; ¶[0030] In this way, the position register 41 is constantly calculated and updated in accordance with the progress of the train. If the transponder ground element 7 is newly passed during traveling in this state, the position register 41 is rewritten with the information obtained from the transponder ground element. Since the remaining distance in the block of the position register 41 is updated by the speed pulse, the speed pulse may cause an error due to slipping or sliding of the wheel of the axle to which the speed generator is connected. In this case, the correction is made by receiving the information of the next transponder ground element 7.); a checked speed setting section that sets a checked speed corresponding to the measured traveling position (Wajima: ¶[0005] Since the conventional control method is a control in which the permissible speed changes in a stepwise manner, when the train enters a block having a lower permissible speed than before, the train enters the block at the beginning of the rail section constituting the block. , Receives a lower permissible speed than before and the brakes are activated immediately. Therefore, the train speed drops below the permissible speed before the train reaches the end of the rail section constituting the block, and the activated brake is temporarily released.).
Wajima does not explicitly disclose, a minimum required time period setting section that sets a minimum required time period for traveling from a current ground position as a last detected ground position to a next ground position as a ground position subsequent to the current ground position in a train traveling direction, by using a measured traveling speed at a timing of detecting the current ground position; a time measurement section that measures an elapsed time period from the timing of detecting the current ground position.
However, in the same field of endeavor, Kawasaki teaches, “At least one set is provided, and on the car, the signals from the ground elements installed at the above-mentioned predetermined intervals are respectively received, and the reception interval time for measuring the reception interval time corresponding to the traveling time between both ground elements by the train is received. By means of a measuring means, a checking time storage means for storing beforehand a checking time corresponding to a checking speed that can be stopped up to the dead end line end portion at the point where the above ground element is provided, and the reception interval time measuring means. The measured reception interval time is compared with the corresponding verification time stored in the verification time storage means, and if the reception interval time is less than the verification time, a brake command output that outputs a brake command to the brake mechanism. According to the dead end line overrun prevention device of the present invention having the above configuration, the ground elements installed at predetermined intervals in the train traveling direction send signals of a predetermined frequency to the track portion of the dead (KAWASAKI: ¶‘s[0004-0007]), for the benefit of preventing collision, derailment, or overrun.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system disclosed by Wajima to include interval verification times taught by Kawasaki. One of ordinary skill in the art would have been motivated to make this modification in order to prevent collision, derailment, or overrun.
Wajima in view of Kawasaki do not explicitly disclose, and an emergency brake control section that determines that the measured traveling speed is of a value with low reliability and activates an emergency brake when the measured traveling speed is of the value with low reliability.
However, in the same field of endeavor, Nomura teaches, (see at least Nomura [0077-0079]) Further, the section ID of the traveling control information 40 determined that the traveling control information 40 has been normally received (that is, received safely and rationally) by the steady reception determining unit 130 has been normally received last time (that is, the previous, safe and rationally)....The speed of the own train is controlled according to the controlled speed. That is, normally, the set control speed and the current travel speed of the own train 10 calculated by the position speed calculation unit 110 are checked, and if the current travel speed is higher than the control speed, the service brake is operated. Decelerate to the control speed. When the set control speed is the stop speed, the emergency brake is operated to stop the train, for the benefit of preventing collision, derailment, or overrun.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system disclosed by Wajima in view of Kawasaki to include determining normal reception (i.e., safe and rational) taught by Nomura. One of ordinary skill in the art would have been motivated to make this modification in order to prevent collision, derailment, or overrun.

REGARDING CLAIM 10, Wajima in view of Kawasaki and Nomura remain as applied above to claim 9, and further, Kawasaki also teaches, calculating a speed curve from the current ground position to the next ground position based on the measured traveling speed at the (Kawasaki: Limitations addressed, see claim 2 above (supra)).

REGARDING CLAIM 11, Wajima in view of Kawasaki and Nomura remain as applied above to claim 10, and further, Kawasaki also teaches, the checked speed setting section sets a speed check pattern defining checked speed for each traveling position; and the emergency brake control method further calculates the speed curve by referring to the speed check pattern (Kawasaki: Limitations addressed, see claim 3 above (supra)).

REGARDING CLAIM 12, Wajima in view of Kawasaki and Nomura remain as applied above to claim 9, and further, Kawasaki also teaches, selecting and setting one of minimum required time periods set in advance for respective speed from the current ground position to the next ground position based on the measured traveling speed at the timing of detecting the current ground position (Kawasaki: Limitations addressed, see claim 4 above (supra)).

REGARDING CLAIM 13, Wajima in view of Kawasaki and Nomura remain as applied above to claim 9, and further, Kawasaki in view of Wajima also teaches, setting a second minimum required time period for traveling from the current ground position to a ground position subsequent to the next ground position, and activating the emergency brake when the ground position subsequent to the next ground position is detected without the next ground position detected, with the elapsed time period being shorter than the second minimum (Wajima in view of Kawasaki: Limitations addressed, see claim 5 above (supra)).

REGARDING CLAIM 14, Wajima in view of Kawasaki and Nomura remain as applied above to claim 10, and further, Wajima in view of Kawasaki also teaches, setting a second minimum required time period for traveling from the current ground position to a ground position subsequent to the next ground position, and activating the emergency brake when the ground position subsequent to the next ground position is detected without the next ground position detected, with the elapsed time period being shorter than the second minimum required time period (Wajima in view of Kawasaki: Limitations addressed, see claim 6 above (supra)).

REGARDING CLAIM 15, Wajima in view of Kawasaki and Nomura remain as applied above to claim 11, and further, Wajima in view of Kawasaki also teaches, setting a second minimum required time period for traveling from the current ground position to a ground position subsequent to the next ground position, and activating the emergency brake when the ground position subsequent to the next ground position is detected without the next ground position detected, with the elapsed time period being shorter than the second minimum required time period (Wajima in view of Kawasaki: Limitations addressed, see claim 7 above (supra)).

REGARDING CLAIM 16, Wajima in view of Kawasaki and Nomura remain as applied above to claim 12, and further, Wajima in view of Kawasaki also teaches, setting a second minimum required time period for traveling from the current ground position to a ground position subsequent to the next ground position, and activating the emergency brake when the ground position subsequent to the next ground position is detected without the next ground position detected, with the elapsed time period being shorter than the second minimum required time period (Wajima in view of Kawasaki: Limitations addressed, see claim 8 above (supra)).

Response to Arguments
Applicant’s arguments, see page 7, filed 08-13-2021, with respect to the rejection(s) of claim(s) 1-9 under 35 USC §103 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of newly applied prior art, cited in the art of record pertinent to the disclosure, but not relied upon.
As cited above, regarding claim 1, WAJIMA (JP 2003040110 A) in view of KAWASAKI (JP H06321099 A) and NOMURA (JP 2015136208 A) teaches that which is claimed:
a storage section that stores a position of each of ground positions detectable by the onboard system when a train passes therethrough (Wajima: ¶[0021] The ATC control unit 4 is stored in the point information input from the transponder receiver 2, the information from the ground device input from the ATC receiver 3, the speed pulse input from the speed generator 10, and the memory 45. Based on the information provided, it is determined whether the speed of the own train exceeds the permissible speed, and a brake signal is output if necessary. The brake device 5 operates the brake in response to a brake signal input from the ATC control unit 4. ¶[0022] The transponder ground elements 7 are arranged at intervals along the rail, and the block number of the place where the transponder ground element 7 is arranged and the block there from the position where the transponder ground element 7 is arranged. The distance to the end of the rail section (remaining distance in the block) that constitutes the above is stored as data. This data is transmitted to the transponder on-board element 8 passing near the transponder ground element 7 as the train progresses.),
a measurement section that measures a measured traveling speed and a measured traveling position and corrects the measured traveling position when each of the ground positions is detected (Wajima: ¶[0014] In the first means, the position information stored in the transponder ground element includes a number indicating a block in which the transponder ground element is arranged and a number from the position of the transponder ground element to the end of the block. In addition to including the distance, information indicating the arrangement order of blocks and the length of each block is stored in the memory, and the ATC control unit determines the position of its own train as the block number and the distance from the end of this block. Recognized as a combination, when the distance from the end of the block becomes 0 while updating its own position, the block number adjacent to the train traveling direction is searched from the block arrangement order data stored in the memory. At the same time, the position of the own train may be updated by using the length of the block corresponding to the obtained block number; ¶[0030] In this way, the position register 41 is constantly calculated and updated in accordance with the progress of the train. If the transponder ground element 7 is newly passed during traveling in this state, the position register 41 is rewritten with the information obtained from the transponder ground element. Since the remaining distance in the block of the position register 41 is updated by the speed pulse, the speed pulse may cause an error due to slipping or sliding of the wheel of the axle to which the speed generator is connected. In this case, the correction is made by receiving the information of the next transponder ground element 7.);
a checked speed setting section that sets a checked speed corresponding to the measured traveling position (Wajima: ¶[0005] Since the conventional control method is a control in which the permissible speed changes in a stepwise manner, when the train enters a block having a lower permissible speed than before, the train enters the block at the beginning of the rail section constituting the block. , Receives a lower permissible speed than before and the brakes are activated immediately. Therefore, the train speed drops below the permissible speed before the train reaches the end of the rail section constituting the block, and the activated brake is temporarily released.);
a minimum required time period setting section that sets a minimum required time period for traveling from a current ground position as a last detected ground position to a next ground position as a ground position subsequent to the current ground position in a train traveling direction, by using the measured traveling speed at a timing of detecting the current ground position (Kawasaki: ¶[0004] At least one set is provided, and on the car, the signals from the ground elements installed at the above-mentioned predetermined intervals are respectively received, and the reception interval time for measuring the reception interval time corresponding to the traveling time between both ground elements by the train is received. By means of a measuring means, a checking time storage means for storing beforehand a checking time corresponding to a checking speed that can be stopped up to the dead end line end portion at the point where the above ground element is provided, and the reception interval time measuring means. The measured reception interval time is compared with the corresponding verification time stored in the verification time storage means, and if the reception interval time is less than the verification time, a brake command output that outputs a brake command to the brake mechanism. And means. ¶[0005] According to the dead end line overrun prevention device of the present invention having the above configuration, the ground elements installed at predetermined intervals in the train traveling direction send signals of a predetermined frequency to the track portion of the dead end line, The reception interval time measuring means respectively receives signals from the ground elements and measures the reception interval time corresponding to the running time between the ground elements by the train. ¶[0006] On the other hand, the checking time storage means stores in advance the checking time corresponding to the checking speed that can be stopped up to the end of the deadline at the point where the ground element is provided, and the brake command output means stores the receiving interval. The reception interval time measured by the time measuring means is compared with the corresponding verification time stored in the verification time storage means, and if the reception interval time is less than the verification time, a brake command is output to the brake mechanism. ¶[0007] Therefore, when the reception interval time is less than the check time, that is, when the train continues to run at the current train speed, the brake command is output only in a state that leads to an accident such as a collision or derailment at the end of the dead end line, forcibly. Accidents are prevented in advance by stopping the train. On the other hand, if the reception interval time is longer than the check time, that is, if the train speed is a speed that can be stopped sufficiently to the end of the deadline, the brake command is not output and unnecessary.);
a time measurement section that measures an elapsed time period from the timing of detecting the current ground position (Kawasaki: ¶[0004] At least one set is provided, and on the car, the signals from the ground elements installed at the above-mentioned predetermined intervals are respectively received, and the reception interval time for measuring the reception interval time corresponding to the traveling time between both ground elements by the train is received. By means of a measuring means, a checking time storage means for storing beforehand a checking time corresponding to a checking speed that can be stopped up to the dead end line end portion at the point where the above ground element is provided, and the reception interval time measuring means. The measured reception interval time is compared with the corresponding verification time stored in the verification time storage means, and if the reception interval time is less than the verification time, a brake command output that outputs a brake command to the brake mechanism. And means.);
and an emergency brake control section that determines that the measured traveling speed is of a value with low reliability when the next ground position is detected with the elapsed time period being shorter than the minimum required time period and activates an emergency brake when the measured traveling speed is of the value with low reliability (Nomura: (see at least [0077-0079])Further, the section ID of the traveling control information 40 determined that the traveling control information 40 has been normally received (that is, received safely and rationally) by the steady reception determining unit 130 has been normally received last time (that is, the previous, safe and rationally)....The speed of the own train is controlled according to the controlled speed. That is, normally, the set control speed and the current travel speed of the own train 10 calculated by the position speed calculation unit 110 are checked, and if the current travel speed is higher than the control speed, the service brake is operated. Decelerate to the control speed. When the set control speed is the stop speed, the emergency brake is operated to stop the train.).
Because the combined references teach that which is claimed, the examiner respectfully maintains the rejections of claims 1 and 9 under 35 USC §103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288.  The examiner can normally be reached on Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S./             Examiner, Art Unit 3663                                                                                                                                                                                           
/ANGELA Y ORTIZ/             Supervisory Patent Examiner, Art Unit 3663